EXHIBIT 10.20
 
Compensation Arrangements for Timothy L. Stubbs
January 25, 2010




The following is a summary of the compensation arrangement effective January 25,
2010 for Timothy L. Stubbs in his capacity as Vice President – Dedicated
Operations for FFE Transportation Services, Inc., a subsidiary of the Company.


Annual Base Salary. $128,000


Annual and Long-Term Incentive Compensation Plans. Participation in the
Company’s Incentive Bonus Plan, the 2005 Stock Incentive Plan and the Managers
Phantom Stock Plan.


Benefit Plans and Other Arrangements. Mr. Stubbs is eligible to participate in
the Company’s broad-based programs including health, disability and life
insurance programs, the Frozen Food Express Industries, Inc. 401 (k) Savings
Plan, and the FFE Transportation Services, Inc. 401(k) Wrap Plan.  He is also
eligible to participate in the Key Employee Supplemental Medical Plan.




Perquisites. Mr. Stubbs is eligible to participate in certain programs offered
by the Company, including automobile mileage reimbursement for business purposes
plus a $500 per month automobile allowance, and a Christmas bonus equal to one
week’s annual base salary.